Case 1:19-cv-07390-RA Document 42-1 Filed 10/07/19 Page 1 of 5




              Exhibit A
              Case 1:19-cv-07390-RA Document 42-1 Filed 10/07/19 Page 2 of 5



                                CERTIFICATION PURSUANT TO
                               THE FEDERAL SECURITIES LAWS

         I, the undersigned Edward Hackman, certify that:

         1.       I have reviewed the complaint, and have authorized its filing and/or the filing of a

Lead Plaintiff motion on my behalf.

         2.       I did not purchase the securities that are the subject of this action at the direction of

counsel or in order to participate in any action arising under the federal securities laws.

         3.       I want to serve as a lead plaintiff and representative party on behalf of the class,

including providing testimony at deposition and trial. I fully understand the duties and

responsibilities of the lead plaintiff under the Private Securities Litigation Reform Act, including

the selection and retention of counsel and overseeing the prosecution of the action for the class.

         4.       Attached hereto as Schedule A is a complete listing of all my 2U, Inc. securities

(NASDAQ: TWOU) transactions during the Class Period.

         5.       I have not served as a representative party on behalf of a class under this title during

the last three years.

         6.       I will not accept any payment for serving as a representative party on behalf of the

class beyond my pro rata share of any recovery, except such reasonable costs and expenses directly

relating to the representation of the Class, as ordered or approved by the Court.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Dated:
         Oct 6, 2019                                       Edward Hackman
                                                           Edward Hackman (Oct 6, 2019)

                                                                                   Edward Hackman




                                                     1
     Case 1:19-cv-07390-RA Document 42-1 Filed 10/07/19 Page 3 of 5



                                 SCHEDULE A

Class Period Transactions of Edward Hackman in 2U, Inc. securities (NASDAQ: TWOU).

      Transaction             Date           Quantity           Total Price

        Purchase            2/4/2019            373               $66.91
        Purchase           6/14/2019            840               $35.76




                                        2
             Case 1:19-cv-07390-RA Document 42-1 Filed 10/07/19 Page 4 of 5



                               CERTIFICATION PURSUANT TO
                              THE FEDERAL SECURITIES LAWS

        I, the undersigned Herbert Saunders, certify that:

        1.       I have reviewed the complaint, and have authorized its filing and/or the filing of a

Lead Plaintiff motion on my behalf.

        2.       I did not purchase the securities that are the subject of this action at the direction of

counsel or in order to participate in any action arising under the federal securities laws.

        3.       I want to serve as a lead plaintiff and representative party on behalf of the class,

including providing testimony at deposition and trial. I fully understand the duties and

responsibilities of the lead plaintiff under the Private Securities Litigation Reform Act, including

the selection and retention of counsel and overseeing the prosecution of the action for the class.

        4.       Attached hereto as Schedule A is a complete listing of all my 2U, Inc. securities

(NASDAQ: TWOU) transactions during the Class Period.

        5.       I have not served as a representative party on behalf of a class under this title during

the last three years.

        6.       I will not accept any payment for serving as a representative party on behalf of the

class beyond my pro rata share of any recovery, except such reasonable costs and expenses directly

relating to the representation of the Class, as ordered or approved by the Court.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Dated: Aug      8, 2019                                    Herbert Wallace Saunders
                                                           Herbert Wallace Saunders (Aug 8, 2019)

                                                                                   Herbert Saunders




                                                    1
     Case 1:19-cv-07390-RA Document 42-1 Filed 10/07/19 Page 5 of 5



                                  SCHEDULE A

Class Period Transactions of Herbert Saunders in 2U, Inc. securities (NASDAQ: TWOU).

      Transaction             Date            Quantity            Total Price

        Purchase            05/08/2019           200                $44.47




                                         2
